Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 9 is objected to because of the following informalities:  the claim recites in line 7 “forming a second image sensor element with the opening” which suggest unclarity of what the relationship between the sensor element and opening is but based on the specification appears to mean --forming a second image sensor element within the opening—and so will be interpreted as such.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1- are rejected under 35 U.S.C. 103 as being unpatentable over Na et. Al.  (US 20180233521 A1 hereinafter Ne).

	Regarding claim 1, Na teaches in Figs. 4A-4B, which have substantially the same structure aside from oxide layer 456, with associated text a method of forming an image sensor, comprising: 
forming a first image sensor element (423 and 422) within a substrate (Si material of 402 and 404) and, wherein the first image sensor element and the substrate respectively comprise a first material (Si) (the element 423 and 422 has the same structure as element 413 and 412 which functions as a sensor element (Fig. 4A, paragraph [0092] and is therefore interpreted to be a sensor element); 
forming a second image sensor element (431 and 433) on the substrate (Fig. 4B, paragraph [0100]), wherein forming the second image sensor element comprises: 
forming a buffer layer 462 (462 is grown over the substrate paragraph [0100]); and 
forming an active layer 464 over the buffer layer, wherein the active layer comprises a second material (Ge) different from the first material (Fig. 4B, paragraph [0100]).
	Na does not specify in the embodiment on Figs 4A-4B the forming the second image sensor element is within the substrate and comprises forming an isolation layer over the first image sensor element; and the forming the buffer layer is done by forming over the isolation layer.
	Na teaches in the embodiment of Figs. 18A-18D with associated text a method of forming an image sensor, similar to the second image sensor of the embodiment of Figs 4A-4B, comprising forming an image sensor element (GeSi of Fig. 18D paragraph [0200])) within a substrate (Substrate) and comprises forming an isolation layer 1806 (Fig. 18B, paragraph [0201]) in the substrate; and the forming a buffer layer 1808 over the isolation layer (Fig. 18C, paragraph [0201]), so that by forming the second image sensor of the embodiment of Figs. 4A-4B with the method taught in the embodiment of Figs. 18A-18D, the forming the second image sensor element would be within the substrate and comprises forming an isolation layer over the first image sensor element; and the forming the buffer layer would be over the isolation layer.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the second image sensor of the embodiment of Figs. 4A-4B with the method taught in the embodiment of Figs. 18A-18D because according to Na by using such a method the recess 1804 may define the photodiode area for an NIR pixel (paragraph [0200]) furthermore Na teaches that embodiments wherein the second image sensor protrudes from the surface of the substrate such as that shown in Fig. 4A-4B may alternatively be formed in recesses (paragraph [0128]) such as is the case in the embodiment of Figs. 18A-18D.

Regarding claim 2, Na teaches the buffer layer comprises the first material and the second material (buffer comprises Si and Ge paragraph [0100], Fig. 4B).  

Regarding claim 4, Na teaches the isolation layer, the buffer layer, and the active layer are respectively formed by an epitaxial process (paragraph [0201]).  

Regarding claim 5, Na teaches the method of claim 1
Na does not specify in the embodiment on Figs 4A-4B forming an interconnect structure over the substrate; and bonding the interconnect structure to a first integrated circuit (IC) die.  
Na teaches in the embodiment of Figs. 19A-19D forming an interconnect structure 1910 over a substrate 1902 (Fig. 19B, paragraph [0204]) similar to that of the embodiment on Figs 4A-4B; and bonding the interconnect structure to a first integrated circuit (IC) die 1918 (Figs. 19C-19D, paragraph [0205]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the second image sensor of the embodiment of Figs. 4A-4B with the method taught in the embodiment of Figs. 18A-18D because according to Na by using such a method the recess 1804 may define the photodiode area for an NIR pixel (paragraph [0200]) furthermore Na teaches that embodiments wherein the second image sensor protrudes from the surface of the substrate such as that shown in Fig. 4A-4B may alternatively be formed in recesses (paragraph [0128]) such as is the case in the embodiment of Figs. 18A-18D.

Regarding claim 6, Na teaches forming the first image sensor element comprises: forming a charge storage region 423 within the substrate (paragraph [0098]); and forming a middle isolation region within the substrate such that the middle isolation region 422 is disposed vertically between the charge storage region and the isolation layer (Fig. 4A).  

Regarding claim 7, Na teaches the charge storage region comprises a first doping type and the middle isolation region comprises a second doping type opposite the first doping type (Fig. 4A).  

Regarding claim 8, Na teaches the first material is silicon and the second material is germanium (Fig. 4B).  

Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

After completing a thorough search of dependent claim 3, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a method of forming an image sensor, comprising: forming a second image sensor element by etching the substrate to form an opening above the first image sensor element, forming an isolation layer over the first image sensor element and within the opening; forming a buffer layer over the isolation layer and within the opening; forming an active layer over the buffer layer and within the opening, and performing a planarization process on the isolation layer, the buffer layer, and the active layer wherein the active layer comprises a second material different from the first material in combination with the rest of the limitations of the claim.

Claims 9-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claim 9, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a method of forming an image sensor, comprising: forming a first image sensor element configured to generate electrical signals from electromagnetic radiation within a first range of wavelengths; performing an etch process to form an opening above the first image sensor element within the substrate; forming a second image sensor element within the opening, wherein the second image sensor element is configured to generate electrical signals from electromagnetic radiation within a second range of wavelengths different from the first range of wavelengths, wherein the second image sensor element comprises an active layer, an isolation layer disposed between the first image sensor element and the active layer, and a buffer layer laterally enclosing sidewalls of the active layer and disposed along a bottom surface of the active layer; performing a planarization process such that a top surface of the active layer is aligned with a top surface of the substrate in combination with the rest of the limitations of the claim.

After completing a thorough search of independent claim 16, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a method of forming an image sensor, comprising: forming a charge storage region configured to generate electrical signals from electromagnetic radiation within a first range of wavelengths; etching the substrate to form an opening within the substrate and above the charge storage region; forming an isolation layer lining the opening such that the isolation layer is U-shaped; forming a buffer layer over the isolation layer such that the buffer layer is U-shaped; and forming an active layer over the buffer layer, wherein the buffer layer is disposed along opposing sidewalls of the active layer and cups and underside of the active layer, and wherein the active layer is configured to generate electrical signals from electromagnetic radiation within a second range of wavelengths different from the first range of wavelengths in combination with the rest of the limitations of the claim.

The closest prior arts on record are Na (US 20180233521 A1), Akiyama (US-20200076999-A1), Hatano (US-20170162624-A1), Tweet (US-20080121805-A1), Na (US-20170040362-A1), and Ihara (US-20150243694-A1) . However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 10-15 and 17-20 are also allowed being dependent on allowable claims 9 or 15.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON J GRAY/Examiner, Art Unit 2897